Citation Nr: 0810648	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-38 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from April 1970 through April 
1972, and from December 1991 through September 1992, with 
additional, not yet verified, Army National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for both bilateral 
hearing loss and a neck condition.  These claims are not yet 
ready for final adjudication.  

Entitlement to service connection for either of the veteran's 
claimed disabilities requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
this case, the question is whether the veteran's claimed 
disabilities were incurred in service.  Active service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 C.F.R. § 3.6.  

The service medical records have been thoroughly reviewed to 
assess whether the veteran's hearing loss and/or cervical 
spine disabilities were incurred in a period of 


active duty, ACDUTRA, or INACDUTRA.  Within the three 
envelopes of records are, among other things, an April 1981 
report showing left sided hearing loss, a May 1998 cervical 
spine series showing degenerative disc disease at C5-C6 with 
bony spurring, an August 2000 excuse for absence from drill 
duty due to a neck disability, and a September 2002 physical 
profile for "status post anterior fusion of the cervical 
spine."  There is no indication in the claims folder, 
however, of the veteran's period of service characterized as 
active, ACDUTRA or INACDUTRA.  An Army National Guard Current 
Annual Statement, prepared in November 2000, shows the 
veteran earned active duty points at some point each year 
from 1980 through 1984, in 1987, 1988, 1989, 1992, from 1993-
1998, and in 2000.  It is unclear to the Board how the RO 
denied these issues without verifying such periods of 
service.

The veteran's service personnel file, and the dates of his 
periods of National Guard service are relevant to his service 
connection claims and are, or should be, a matter of federal 
record. VA has an obligation under 38 C.F.R. § 3.159(c)(2), 
(3) to pursue this information until a responsible custodian 
of such records reports that they are unavailable, or VA can 
reasonably conclude that any further effort to obtain them 
would be futile. National Guard records are maintained by the 
personnel office of the Service National Guard Center where 
the veteran served. An alternative source for this 
information is the National Personnel Records Center (NPRC). 
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M-21-1, Part III, Ch. 4, § 4.01(b)(1)(c), 
Change 131 (February 25, 2005). As such, additional 
development is necessary, as this matter is not ready for 
final adjudication.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to 


the veteran in this case is not in conformity with the 
Court's Dingess decision. As such, this matter must be 
remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2. Verify the veteran's National Guard 
service dates, including verification of 
all dates of active duty, ACDUTRA, and 
INACDUTRA from the Service National Guard 
Center where the veteran served, by the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or through other 
official channels, as necessary.. Document 
all efforts made in connection with this 
request.

3. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



